Case 1:13-cv-01927-RLY-MJD Document 242 Filed 12/28/20 Page 1 of 3 PageID #: 5504
     Case: 19-1075   Document: 00713739420      Filed: 12/28/2020   Pages: 2



        UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



  Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
               Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                           NOTICE OF ISSUANCE OF MANDATE
   December 28, 2020


                 Roger A. G. Sharpe
  To:
                 UNITED STATES DISTRICT COURT
                 Southern District of Indiana
                 United States Courthouse
                 Indianapolis , IN 46204-0000


  E.F. TRANSIT, INC.,                                      ]   Appeals from the United
          Plaintiff-Appellant,                             ]   States District Court
                                                           ]   for the Southern District
  Nos. 19-1075 and 19-1292                            v.   ]   of Indiana, Indianapolis
                                                           ]   Division.
  INDIANA ALCOHOL AND TOBACCO                              ]
  COMMISSION, et al.,                                      ]   No. 1:13-cv-01927
          Defendants-Appellees.                            ]
                                                           ]   Richard L. Young,
                                                           ]        Judge.



  Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
  certified copy of the opinion/order of the court and judgment, if any, and any direction as to
  costs shall constitute the mandate.


    TYPE OF DISMISSAL:                                              F.R.A.P. 42(b)



    STATUS OF THE RECORD:                                           no record to be returned
Case 1:13-cv-01927-RLY-MJD Document 242 Filed 12/28/20 Page 2 of 3 PageID #: 5505
     Case: 19-1075   Document: 00713739420      Filed: 12/28/2020   Pages: 2



  NOTE TO COUNSEL:
  If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
  to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
  will be disposed of.

  Please acknowledge receipt of these documents on the enclosed copy of this notice.

                             -----------------------------------




   Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
   Seventh Circuit.

   Date:                                                Received by:

     12/29/2020
   _________________________                            ____________________________________




   form name: c7_Mandate(form ID: 135)
Case 1:13-cv-01927-RLY-MJD Document 242 Filed 12/28/20 Page 3 of 3 PageID #: 5506
     Case: 19-1075   Document: 00713739419      Filed: 12/28/2020   Pages: 1


       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



  Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
                Chicago, Illinois 60604                                            www.ca7.uscourts.gov




   December 28, 2020



                                                           Before:

                                            DIANE S. SYKES, Chief Judge
                                           FRANK H. EASTERBROOK, Circuit Judge
                                           ILANA DIAMOND ROVNER, Circuit Judge


  E.F. TRANSIT, INC.,                                      ]   Appeals from the United
          Plaintiff-Appellant,                             ]   States District Court
                                                           ]   for the Southern District
  Nos. 19-1075 and 19-1292                            v.   ]   of Indiana, Indianapolis
                                                           ]   Division.
  INDIANA ALCOHOL AND TOBACCO                              ]
  COMMISSION, et al.,                                      ]   No. 1:13-cv-01927
          Defendants-Appellees.                            ]
                                                           ]   Richard L. Young,
                                                           ]        Judge.

  The following are before the Court:

  1.         APPELLANT E.F. TRANSIT, INC.’S MOTION VOLUNTARILY TO DISMISS THE
             APPEAL, filed on December 11, 2020, by counsel for the appellant.

  2.         APPELLEES’ RESPONSE TO APPELLANT E.F. TRANSIT, INC.’S MOTION TO
             DISMISS ITS APPEAL, filed on December 21, 2020, by counsel for the appellees.

  3.         REPLY MEMORANDUM IN SUPPORT OF APPELLANT E.F. TRANSIT, INC.’S
             MOTION VOLUNTARILY TO DISMISS THE APPEAL, filed on December 28, 2020,
             by counsel for the appellant.

  IT IS ORDERED that this consolidated appeal is voluntarily DISMISSED pursuant to Federal
  Rule of Appellate Procedure 42(b). Costs are assessed against the appellant E.F. Transit.



   form name: c7_FinalOrderWMandate(form ID: 137)
